DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The amendment filed on 3/3/21 removed claims directed to non-elected inventions.  Thus, no claims are withdrawn at this time.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 9/7/17.  It is noted, however, that applicant has not filed a certified copy of the 1714430.4 application as required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS submitted on 3/3/21 appears to cite a reference that was already submitted in the IDS filed on 3/6/20 and considered by the office.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



NOTE: The limitation ‘suitable for transfection into cells comprised with different organs’ in claim 21 is considered an intended use of the claimed product and does not distinguish the claimed product over a product taught in the prior art that reads on the claimed product.
The new limitation ‘wherein said polypeptide induces enhancement of a therapy administered in combination, concurrently, or sequentially therewith’ in claims 21 and 68 are directed to a functional limitation when used in a method comprising a therapy.  The limitation ‘a therapy’ is directed to an intended use of the claimed product and does not add any structural limitations to the claimed product.  In addition, the term is very broad and does not limit the therapy to any type of therapy. 
The limitation ‘wherein the different cell types are different selections from the group’ in claim 25 requires that the mRNA can be delivered to these cells which would read on the mRNA that can be delivered to the cells. In addition, the limitation ‘wherein the target organ’ in claim 26 requires that the mRNA sequence is suitable for these organs which would read on the mRNA can be delivered to these organs. These 
The intended usage in the pre-amble of claim 68 (for use in combination with an oncolytic virus therapy) is not required to be taught with a product taught in the prior art that has the same or similar structural limitations as the claimed product. See MPEP 2122.
New claim 69 is directed to an intended use of the product and does not add structural limitations to the claimed because the claim is directed to a product and not a method of using the product.

Claim 68 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg et al. (WO 2017132552, cited on an IDS).
‘522 discloses an oncolytic virus having one or more viral genes required for viral replication and at least three different miRNA binding site is incorporated into the 5’ untranslated region (UTR) or 3’ UTR (e.g., pages 3-10, 20, 21, 37, 38, 43, and 270-284). The miRNA binding sites allow for differential expression in different cell types (see Tables 3 and 8). The miRNA binding sites can be from let-7, miR-122, miR-124a, and miR-375 (table 3).  The polypeptide can be an oncolytic viral virulence factor or anti-tumor response (anti-PDI) (page 3 and 281).  The virus can be in a pharmaceutical composition comprising a carrier (pages 46-47).  
The new limitation ‘wherein said polypeptide induces enhancement of a therapy administered in combination, concurrently, or sequentially therewith’ in claim 68 is directed to a functional limitation when used in a method comprising a therapy.  The .  

Claim 68 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenberg (WO2017132552, cited on an IDS).
The rejection is based on the same prior art document used in the prior rejection set forth above and is incorporated herein.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 3/3/21, with respect to 102 based on Greenberg (‘552)) have been fully considered and are persuasive.  The rejection of claims 21, 23, 25-29, and 65-67 has been withdrawn because ‘552 does not teach an isolated mRNA.  
However, claim 68 is not limited to an isolated mRNA but a composition comprising the isolated mRNA.  The term ‘isolated’ does not limit the mRNA to being isolated because it is in a composition and because of the term “comprising” is not limited to only the mRNA.  The broadest reasonable interpretation of the claimed product is embraced by the product taught in ‘552 because of the claimed product not being limited to isolated RNA and the limitation composition ‘comprising’. 
Applicant’s argument directed to an intended use and the new limitation ‘induces the enhancement of the concurrently or concomitantly administered oncolytic virus 

Claims 21, 23, 25, 26, 28, 29, 66, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoge et al. (WO 2017062513).
‘513 discloses a mRNA comprises three different miRNA binding sites in a 5’ or 3’ UTR, wherein at least one binding site is a miR-126 binding site and another is miR-142 binding site (pages 2-21, 32-37, 53-63, and 150-171).  The miRNA binding sites allow for differential expression in different cell types (pages 60-63 and 75).  The mRNA can be cytokines for example, interleukins, interferons, chemokines, lymphokines and the like (TNF-a, IFN-a, and IL-6).  See pages 63, 75-77, and 97. 
A pharmaceutical composition comprising the mRNA and a carrier (pages 70-74 and 90).
The new limitation ‘wherein said polypeptide induces enhancement of a therapy administered in combination, concurrently, or sequentially therewith’ in claims 21 and 68 is directed to a functional limitation when used in a method comprising a therapy.  The claims are not directed to a method of using the product, but limited to the product.  The limitation ‘a therapy’ is directed to an intended use of the claimed product and does not add any structural limitations to the claimed product that would distinguish it from the product taught by ‘513.  

Claims 21, 23, 25, 26, 28, 29, 66, and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoge (‘513).
See the rejection set forth above based on the same reference, which is incorporated herein.
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
Applicant argues that there is no disclosure in Hoge for the mRNA to encode a polypeptide which induces the enhancement of a concurrently administered or co-administered therapy.  Hoge does not disclose therapeutic viruses or oncolytic viruses and there is no suggestion to use a polypeptide which enhances the efficacy of a therapeutic in the form of a virus or otherwise any possible teaching of how to go about this.
Applicant’s arguments are not found persuasive because the claims are not directed to a method of using the product with an oncolytic virus.  As mentioned in the instant office action and prior office action, the intended use of using the composition with therapeutic viruses or oncolytic viruses is not considered to have patentable weight over the prior art teaching a similar product.  Hoge teaches a coding sequence encoding a polypeptide that has the same structural limitations of the coding sequence in item (i) of claim 68.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 21, 23, 25, 26, 28, 29, and 65-70 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Chakraborty et al. (WO 2016/100812) taken with Zamore et al. (US 20160089453).
‘812 discloses making a polynucleotide comprising a nucleotide sequence having at least one terminal modification (pages 13-14, 57, 64-65, 75-94, 130, 216-217 and 338-339).  These polynucleotides avoid the problems in the art and are useful for optimizing nucleic acid-based therapeutics while retaining structural and functional integrity, overcoming the threshold of expression (page 2).  The polynucleotide can be 
While ‘812 contemplates using at least three miRNA binding sites and a mRNA construct comprising at least two different miRNA bindings sites, ‘812 does 
However, at the time of the effective filing date, ‘453 teaches a nucleic acid sequence comprising at least two miRNA binding sites (pages 1-5).  ‘453 discovered that two or more binding sequences are significantly more potent at inhibiting translation of target mRNA or destabilizing mRNA than RNA-modulating agents having a single miRNA binding sequence (pages 1-3).  The sequences allow for cell-specific or tissue-specific gene modulation (page 1).  The miRNA binding site can be selected from a group of miRNAs, including, let-7, miR-375, miR-124, and miR-125 (pages 1-2).  These microRNAs are increased in oncogenic transformation or during viral infection.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘812 taken with ‘453, namely to use at least three miRNA binding sites in the mRNA construct.  It would have been a simple substitution of using a known element for another to obtain a predictable result.  A person of ordinary skill in the art could use any example in MPEP 2143. I.(A)-(G) to support the conclusion of obviousness for combining ‘453 with ‘812.  For example, one of ordinary skill in the art would have been motivated to combine the teaching to increase the control of the expression of the polynucleotide in a cell.  Binding sites for different microRNAs that are involved in a desired process can be added to tailor the expression of the polynucleotide expression to biological relevant cells types of to the context of relevant biological processes.  A person of ordinary skill in the art would have been motivated to make the sequence have greater than three 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
Applicant argues that applicant has amended claim 21 to recite an isolated mRNA sequence comprising at least one coding sequence which codes for the at least one polypeptide, wherein said polypeptide induces the enhancement of a therapy administered in combination, concurrently, or sequentially therewith.

Applicant argues that Chakraborty relates to a polynucleotide comprising at least one terminal modification and does not disclose construct using three different miRNA binding.  On the other hand, Zamore discloses the use of miRNA binding sequences and Zamore is directed to RNA-modulating agent and not mRNA.  Applicant argues that a person of ordinary skill in the art would not simply swap components between Chakraborty and Zamore at least with not any expectation of success.  To suggest otherwise ignores the high-level of skill and necessary amount of experimentation to achieve the applicant’s claimed invention.  The skilled person, particularly in the field of molecular biology and biotechnology, does not act out idle curiosity but rather with a specific technical purpose in mind.
Applicant’s arguments are not found persuasive because both references disclose making and using at least several miRNA binding sites to control expression of a nucleotide sequence in a population of cells with a reasonable expectation of success.  “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).” See MPEP 2141.01(a) I.  ‘812 teaches a polynucleotide comprising region of linked nucleosides 
Both references teach motivation for making a nucleotide sequence comprising a mRNA and several microRNA binding sites.  Binding sites for microRNA are involved in expression of mRNA in normal and/or cancerous cells and the binding sites can be introduced to tailor the expression of mRNA to biologically relevant cell types or to the context of relevant biological processes (e.g., page 82 of Chakraborty).
In response to applicant’s argument that the office ignores the high-level of skill necessary amount of experimentation to achieve the applicant’s claimed invention, the argument is not found persuasive because other than applicant's assertion (high-level of skill and necessary amount of experimentation to achieve the applicant’s claimed invention), there is no evidence of record to support applicant's assertion.  “The arguments of counsel cannot take the place of evidence in the record.” See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).
Applicant argues that the cited references are concerned with direct modifications of an existing therapeutic.  They do not disclose a mRNA sequence 
The limitation ‘a mRNA encoding a polypeptide wherein said polypeptide induces the enhancement of a therapy administered in combination, concurrently, or sequence therewith’ is a limitation directed to additional functional and/or intended use of the claimed product.  The additional functional limitation would be an inherent property because the claimed product is made obvious by the product in the prior art references.  The prior art references make obvious making the mRNA encode an immunomodulatory molecule.  
Furthermore, the claimed invention is directed to a product and not a method of using the product.  Both references teach motivation for making a nucleotide sequence comprising a mRNA and several microRNA binding sites.  Binding sites for microRNA are involved in expression of mRNA in normal and/or cancerous cells and the binding sites can be introduced to tailor the expression of mRNA to biologically relevant cell types or to the context of relevant biological processes (e.g., page 82 of Chakraborty).
Indeed the prior art by the examiner necessarily teaches away from the amended claims as they seek to modify the therapy directly to mitigate unwanted effects, e.g., unwanted expression in off-target/healthy cells.  Thus, neither reference individually or in combination teach or suggest all of the elements of the instant claims.
Applicant’s argument is not found persuasive because the claimed invention is directed to a product and not a method of using the product in combination with a therapy.  The prior art references make obvious the claimed product.  "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.  The prior art references do not criticize, discredit or otherwise discourage the solution.  Both references teach using at least three miRNA binding sites to increase control of a nucleotide sequence expression in a cell.

Claims 71, 72, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (WO 2016/100812) taken with Zamore et al. (US 20160089453) as applied to claims 21, 23, 25, 26, 28, 29, and 65-70 above, and further in view of Huang et al. (WO 2015/058069).
‘812 taken with ‘453 do not specifically making the mRNA encode an immunomodulatory molecule is a molecule targeting the cellular receptors and their corresponding ligands selected from one or more: CD40, CD40L, or an inhibitor of PDL1, PDL2, CTLA4 and LAG3 or is a TGF-beta inhibitor.
However, at the time of the effective filing date, Huang teaches making mRNA encoding peptides, polypeptides or multiple proteins (pages 1).  Several immunomodulatory polypeptides are known in the prior art, including TGF-beta, IL-2, IL-10, or antibodies reactive to CD40, CD40 ligand and PDL1, CTLA-4 or LAG3 (pages 2 and 5, 38-56 and 78).  The mRNA can comprise miRNA binding sites (page 60-62).  If a mRNA ends up in an organ that is was not intended to go there, the miR can inhibit the expression of the mRNA.  One or more multiple binding sites for different microRNA can 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘812 and ‘453 taken with Huang to make the polynucleotide encode an immunomodulatory molecule, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make an isolated RNA comprising at least one of immunomodulatory molecule, wherein the molecule is selected from a molecular targeting a cellular receptor and their corresponding ligand selected from one or more of CD40 and CD40L or a TGF beta inhibitor, or an inhibitor of PDL1, CTLA4 or LAG3 in a specific target cell and study the stability and protein production of the mRNA (page 57 of Huang).  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 71, 73, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (WO 2016/100812) taken with Zamore et al. (US 20160089453) as applied to claims 21, 23, 25, 26, 28, 29, and 65-70 above, and further in view of Oft (WO 2015/070060).
‘812 taken with ‘453 do not specifically making the mRNA encode an immunomodulatory molecule is a T-cell membrane protein 3 inhibitor (also known as TIM3).

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘812 and ‘453 taken with Oft to make the polynucleotide encode an immune checkpoint inhibitor selected from PD1, PDL1, PDL2, CTLA4, TIM3, LAG3, B7H3, and B7H4, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to combine these inhibitors with IL-10 to study the combination in cancer cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (WO 2016/100812) taken with Zamore et al. (US 20160089453) as applied to claims 21, 23, 25, 26, 28, 29, and 65-70 above, and further in view of Mishra et al. (US 20030170838).
‘812 taken with ‘453 do not specifically making the mRNA encode an immunomodulatory molecule is an NF-kappaB inhibitor.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘812 and ‘453 taken with ‘838 to make the polynucleotide encode an immunomodulatory molecule, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the inhibition of nuclear factor kappa b using the modified NFKBIA in a cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 26, 28, 29, and 65-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12-15, 19 and 46-50 of copending Application No. 16/970,888 (reference application). both set of claims appear to be directed to an isolated mRNA sequence comprising at least one coding sequence that codes for a polypeptide, at least one UTR sequence and at least three substantially different miRNA binding site sequences, wherein the binding site sequences allows for differential expression of the coding sequence in different cell types within a target organ.  The polypeptide is limited to a cytokine (claim 12 of ‘888).  NOTE: the limitations in claims 70-75 were cancelled from claim 12 of ‘888.  However, a person of ordinary skill in the art looking for a definition of what polypeptide could be made would look in the disclosure of ‘888 and arrive at the molecules in claim 70-75.  A person of ordinary skill in the art would have been motivated to insert another sequence encoding another polypeptide, including the molecules claimed in claims 70-75 or an oncolytic viral infection factor into the sequence for an additive effect.  Furthermore, SEQ ID NO: 32 is 100% to SEQ ID NO: 4 and is a mRNA construct embraced by the mRNA sequence set forth in the claims of ‘888.  See pages 4, 5, and 55, example 3.  A person of ordinary skill in the art looking for how to make the mRNA sequence and types of polypeptide sequences in the claims of ‘888 would look to the specification of ‘888 for the definition of the sequences and how to make the a construct comprising the sequence.  The specification can be used as a dictionary to learn the meaning of a term in the claim. See MPEP 804 II.B.2(a). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
3/1/21 have been fully considered but they are not persuasive because applicant does not address the merits of the provisional rejection.  There are no arguments provided by applicant that need to be address by the office.  It is noted that applicant respectfully requests that the office hold in abeyance the provisional rejection based on ‘888 until allowable subject matter has been determined.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635